FILED
                             NOT FOR PUBLICATION                            DEC 14 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


MOHAMED HUSSAIN MOHAMED                          No. 13-70944
RAFFI,
                                                 Agency No. A088-107-439
               Petitioner,

 v.                                              MEMORANDUM*

LORETTA E. LYNCH, Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted December 9, 2015**

Before:        WALLACE, RAWLINSON, and IKUTA, Circuit Judges.

      Mohamed Hussain Mohamed Raffi, a native and citizen of Sri Lanka,

petitions for review of the Board of Immigration Appeals’ order dismissing his

appeal from an immigration judge’s decision denying his application for asylum,

withholding of removal, and relief under the Convention Against Torture (“CAT”).

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence

the agency’s factual findings, applying the standards governing adverse credibility

determinations created by the REAL ID Act. Shrestha v. Holder, 590 F.3d 1034,

1039-40 (9th Cir. 2010). We deny the petition for review.

      Substantial evidence supports the agency’s adverse credibility determination

based on inconsistencies in Raffi’s testimony regarding the addresses of his

business and home and the omission from his declaration that he was beaten when

he was detained in 1995. See id. at 1048 (adverse credibility determination was

reasonable under the “totality of circumstances”); see also Zamanov v. Holder, 649

F.3d 969, 973-74 (9th Cir. 2011) (upholding adverse credibility finding based on

inconsistencies and omission). The agency reasonably rejected Raffi’s

explanations. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir. 2007). In the

absence of credible testimony, Raffi’s asylum and withholding of removal claims

fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003).

      Raffi’s CAT claim also fails because it is based on the same statements the

agency found not credible and he does not point to any other evidence showing it is

more likely than not he will be tortured if returned to Sri Lanka. See id. at

1156-57.

      PETITION FOR REVIEW DENIED.


                                           2                                    13-70944